Citation Nr: 0033399	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  98-02 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for heart attack, 
stroke and blurred vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for hypertension.  It 
also denied service connection for heart attack, stroke and 
blurred vision.  The appellant subsequently filed a timely 
notice of disagreement and substantive appeal regarding these 
issues.


REMAND

A.  Claim to Reopen - New and Material Evidence

During the pendency of this appeal, significant changes have 
occurred in the caselaw addressing claims to reopen based 
upon new and material evidence.  In order to reopen a claim 
which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In the rating decision on appeal, the RO cited the definition 
of material evidence enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  As noted above, this test for new and material 
evidence has been discarded.  Under the current caselaw, the 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The appellant's claim herein has not been considered in light 
of the newly adopted caselaw.  Accordingly, the Board 
concludes that a remand is necessary herein to avoid possible 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).

 B.  Veterans Claims Assistance Act of 2000

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

C.  Consideration of Newly Submitted Additional Evidence

Prior to the Board's consideration of this appeal and within 
90 days of October 17, 2000, the date of the RO's letter 
certifying the appeal to the Board, additional medical 
evidence was submitted by the appellant which may have a 
bearing on the final determination herein.  Since no waiver 
of consideration of this additional evidence by the RO has 
been received, it must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case.  See 38 
C.F.R. § 20.1304(a)(c) (2000). 

To ensure full compliance with due process requirements and 
to comply with any duty to assist, the case is REMANDED for 
the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue of 
whether new and material evidence has been 
submitted to reopen a claim of entitlement 
to service connection for hypertension. 
This determination should be made in 
accordance with the provisions of Hodge v. 
West, 155 F.3d 1356 (1998) and 38 C.F.R. 
§ 3.156(a) (2000).  The RO should also 
consider the additional evidence submitted 
by the appellant herein in February 2000.

The RO should then readjudicate the 
veteran's claim for service connection 
for heart attack, stroke and blurred 
vision.  In doing so, the RO should 
consider the additional evidence 
submitted by the appellant herein in 
February 2000.

If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should indicate that the 
additional evidence submitted herein has 
been considered.  The SSOC must also 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. 
See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 5108 (West 1991) and 
38 C.F.R. § 3.156(a) (2000).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





